Title: To George Washington from Major Peter Scull, 7 January 1778
From: Scull, Peter
To: Washington, George

 

Sir.
Reading [Pa.] 7th January 1778.

I had this day the honor of receiving your Excellency’s Letter of the 5th Instant.
Imprest with the warmest sentiments of Gratitude & attachment, I return you thanks for the polite & obliging manner in which you are pleased to answer my late application. At the time I made the Request I was conscious, Sir, that there was some impropriety in doing it, but that or inevitable distress was the alternative. I am not possessed of an independent fortune & what little I have is much impair’d by my Continuance in the Army. The Officer’s pay on the present establishment when compared to the advanced prices of every Article of Life, your Excellency must know is by no means adequate to support them in a Character suitable to their Rank; & as I could not think of retaining a commission, unless my circumstances would allow me to do that; the reason of my desiring to leave the service is obvious.
I ask your Excellency’s indulgence for having been thus minute with respect to the situation of my private Fortune. I have been more explicit on that head to shew that my Conduct has not proceeded from any sinister Views, but altogether from motives of Oeconomy.
As your Excellency has mentioned that some new regulations in the army are about to take place, & are pleased to intimate a wish that my resignation may be postponed. I shall most chearfully consent to it, & I beg leave to add that if I can then serve my Country & your Excellency with honor in the military Line, it will be the extent of my ambition to do it.
It affords me unspeakable satisfaction to find that my former conduct has merited your Excellency’s approbation & I return my most grateful acknowledgements for the favorable manner in which it is mentioned. I am Sir with Gratitude & respect Your Excellency’s Most obliged & most Obedt Servt

P. Scull

